PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/305,513
Filing Date: 20 Oct 2016
Appellant(s): Omya International AG



__________________
Harry J Guttman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/9/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/9/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant’s arguments, filed 5/9/2022, have been fully considered and are not convincing.
	Appellant argues the amount of the salifiable alkaline or alkaline earth compound in the coating layer is not taught or disclosed. Appellant argues Vanderheiden only discloses preparation of calcium carbonate and does not teach or disclose placing the calcium carbonate in a coating layer. Appellant argues the purity of Vanderheiden's calcium carbonate is unrelated to Applicant's limitation.  In response to Appellant’s argument, Richter teaches the coating being a filler on the surface (pg. 1 col. 2 ln. 32-51) and Richter does not teach the coating including additional components.  Richter is silent as to the concentration of calcium carbonate in the coating and one of ordinary skill in the art would have been motivated to look to related art, such as Vanderheiden, to determine an appropriate concentration.  Vanderheiden suggests calcium carbonate having a purity of 98 wt%. 
	Appellant argues modifying Adamic to use Richter's high acid concentration would render Adamic inoperable thereby preventing motivation to combine.  Appellant argues Richter only explicitly recites acid concentrations of 70-75% and Adamic states that its printhead cannot be used at acid concentrations above 20%.  Further, Appellant argues modifying Richter to use Adamic's low acid concentration would change the principle of operation of Richter and make Richter unsatisfactory for its intended purpose.  Appellant argues Richter never uses any acid concentration below 70% and it is antithetical to allege that Richter's only explicit teachings of acid concentrations are its preferred teachings of acid concentrations.  In response to Appellant’s arguments, the claims require an acid in the amount of 1 to 80 wt.% based on the total weight of the liquid composition and the prior art rejection relies on Landells for teaching that acid concentrations can be selected based on material treated, the temperature employed, and the time required for treatment (col. 4 ln. 44-col. 5 ln. 13).  Appellant has not presented arguments regarding the Landells reference.  Concerning the acid concentrations of Richter and Adamic, Richter does not teach the units of the disclosed acid strength concentration (typically reported as v/v; could also be w/w, w/v, etc.) and these measurements are not necessarily equivalent for comparison to the weight % concentration of Adamic.  Even if the concentrations of Richter would be converted to a value outside of the range of Adamic, Adamic is not cited as to the specific construction materials of the print head.  Materials exist which can contain acids at high concentrations; therefore, print heads for these acids can be constructed.  Furthermore, no evidence has been submitted to support the argument that print heads would be inoperable with the acid concentrations of Richter and the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 716.01(c)(II).  The teachings of an example of acid concentration by Richter does not discourage modification to include application of a parchmentizing acid solution by ink jet printing, as suggested by Kilburn and Adamic.
	Appellant argues the claimed application methods are not taught or disclosed.  Appellant argues Kilburn does not teach or disclose a specific printing method and teaches away from using paper including filler material.  Appellant argues given the limitations of printing, the rejection has not provided a reasonable expectation of success for printing as a whole or a motivation to combine Kilburn with Richter and Adamic.  In response to Appellant’s arguments, Richter teaches a substrate having a coating of filler (pg. 1 col. 2 ln. 52-pg. 2 col. 1 ln. 13) and Adamic teaches inkjet printing of organic acids (abstract).  The examiner has not relied on Kilburn for a substitution of the paper substrate of Richter; however, the composition of the paper has nothing to do with the method of applying the acid.  Kilburn does not teach that the presence of fillers in the paper substrate would render an inkjet printing method inoperable or that a filler containing substrate would fail if the application method was printing.  As the prior art references establish that ink jet printing is a known method of applying organic acids to paper substrates, one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the parchmentized paper of Richter with acid application methods as suggested in Kilburn and Adamic.
	Appellant argues the rejections of claims 19, 25-29, 30-33, and 48 under 35 U.S.C. § 103 should be reversed for at least the reasons discussed above; however, this is not convincing as discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TABATHA L PENNY/Primary Examiner, Art Unit 1712            
                                                                                                                                                                                            Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712    

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.